 

 

Case 1:20-cv-05253-JPO Document17 Filed 09/15/20 Page 1of3

UNITED STATES DISCTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
MAYRA JOSEFINA FERREYRA

SANTOS Plaintiff, RPE E { W le | )

CARINA VILLALONA and (
MAYOBANEX VILLALONA N\\ sep 15 2020
|
Defendants. PROSE OFFICE

ANSWER TO COMPLAINT AND RESPONSE TO THE ALLEGATIONS

We are the Defendants in this Civil Action; we have not been able to retain
Counsel Due to lack of Financial Resources and The Non-Availability of Attorneys in Lew of
the Covid 19 Pandemic.

Hereby We Appear Before the Court and DENIED THE ALLEGATIONS SET FOR ON THE
ORIGINAL COMPLAINT. We Fully denied the Allegations ONE TO TWENTY-ONE

PRAYER FO RELIEF

Defendants Respectfully That this Court grant the relief of Dismissal or Move this case to the
calendar That allow us to Have the right To Settle this Action Thru Court Mediation or any other
relief that the court deems Proper and Just.

Respectfully Submitted,

[Varse YVllhone

Carina Villalona Pros-Se

Mayobanex Villalona Pro-Se

Dh

 
 

Case 1:20-cv-05253-JPO Document17 Filed 09/15/20 Page 2 of 3

_ Certificate of Service

We the Respondents Certify that we have served a copy of this Motion

To the Attorneys for the Plaintiff by Email. Cle 2abeLh Sanz @

And by R&Bistéfed Mail to Open mail 7p, Pach feelds. Com
Cli zalBolW Senge Or matte
200 [3TH Steck, WV. WwW, (0TH Flook

ih stngln , Oc 10009

202. FFA. Keno

Signature of Server

Carne Upebpon

Carina Villalona

[fli a
fc ‘ae ge

 

 

. f . : , : i
} \ PRESS FIRMLYTO SEAL} . PRESS FIRMLY TO SEAL: Bie quyscem PAID |
| | - : . |
, oS 4k f | Ba GLIFESIDE PARK, NJ
‘s ! LO UNITED Smres i Ee Ba pe 20 :
. POSTAL SEAVICED Ma UN IT ae

1007 $26.35 :

10007 R2305K136430-07

PRIORITY [> —esi—‘“‘<a

| MALLS. | peromeare, | MIU Mn

EXE 2»R ESS” Bed POSTAL SERVICE’ EXPRESS®
| Ev 43l 749 925 ws

in CUSTOMER USE ONLY
, Mor FAsrespagnvce INTHE U.S, —_ | PROM! mzxceren
i \ ee

¢

 

       
        

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

    

     

HE he E D
ee pO SE OFFICE

 

  

ORIGIN ‘POSTAL SERVICE USE ela
F] 1-Day - (2-Day Ci Mititary

 

   

   

| FO ZIP Code Scheduted Delivery Dats Postage
BraR as haelanle em tin eaters OLD) (MMDDY)
(CO SIGNATURE REQUIRED Note: The mater must check the “Signature Required” box 7f the mailer: 1) f VO $ , 3

Requires the addrassea’s skgnetura; OR 2) Purchases additional Insurance; OR 3) Purchases COD service; OF 4)

 

 

 

    

 

 

 

Purchases Retum Fleceipt servies. ifthe box is not checked, the Postal Service willleave the item In tha addressee's

| mall receptacle or other secure location without attampting to abtaln tha addreseee's signature on dalivery. Data Accgpted (M Selfeduled De ry Tine Insurance Fee COD Fea

i Delivery Options D0 10 AME] 3:00 Pid

‘ CO No Saturday Delivery (delivered next business day) 12 NOON $ $

| LO Sunday/Holiday Delivery Raquited (additional fae, where available") . =

bo CO 10:30 AM Delivery Required (additional fee, whore evaltable") ae 10:30 AM Defvary Fee Return Rcelet Fee | Live Aire on Fee
} *Refer to USPS.com?® or local Post Office” for evaltabilil UO Ml

| : TO: (PLease PRINT) PHONE an $ $ $

i - WHEN USED INTERNATIONALLY, : Special auth SundayHoikay Premium Fes | Total Poslage & Fees

A CUSTOMS DECLARATION Him. a avd OETKEN $

LABEL MAY BE REQUIRED. +Huve gvod Mans wae im om Lb- 3 f
=7s=——= ae

[py {Maat Osc Re Vee] Uh d Led tL Oe
da oO cl
; : - —_— Oem

 

       

 

    

 

  

 

 

 

 

 

Delivery Attempt {(MM/DDAY)| Time Employee Signature
{ De . @ For pickup or USPS Tracking™, visit USPS.com or call 600-222-1811. Delivery Attempt (MMPDIVY}! Time Emptoyes Signature
& $100.00 insurance Included, ; oo

| EPI3ZF July 2013 OD: 12

' ‘5X9.5 : LABEL 11-8, MARCH 2019 PSN 7690-02.000- D898 ,

| | | | | | | | re) PEEL FROM THIS CORNER ; |
I - = = - . ‘

|  ps10001000006 VISIT US AT USPS.COM® + = UNITED STATES

| : ORDER FREE SUPPLIES ONLINE — POSTAL SERVICE.

 

. "UIRBe - 3)0A231- Nsuad-:
“Case 1.25882; gee zeeng seen sauneuonsod wos mene 3 of 3

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4

4 UNITED
mt LAS

 

ha

 

 

 
